PER CURIAM.
The order appealed from should be reversed, with $10 costs and disbursements, and the proceedings in the action stayed until 30 days after the entry of judgment on the referee’s report in the action of Robinson v. This Defendant and Another, 108 N. Y. Supp. 91, with leave to defendant to then make such further motion as it shall be advised, and with leave to plaintiff to move to vacate the stay if the trial of the above-mentioned action or the entry of judgment therein be unreasonably delayed, without costs to either party in this court.